As filed with the Securities and Exchange Commission on August28, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22880 Steben Alternative Investment Funds (Exact name of registrant as specified in charter) 9711 Washingtonian Blvd. Suite 400 Gaithersburg, Maryland 20878 (Address of principal executive offices) (Zip code) Francine J. Rosenberger, Esq. c/o Steben & Company, Inc. 9711 Washingtonian Blvd. Suite 400 Gaithersburg, Maryland 20878 (Name and address of agent for service) (240) 631-7600 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: June 30, 2015 Item 1. Schedule of Investments. Steben Managed Futures Strategy Fund Consolidated Schedule of Investments June 30, 2015 (Unaudited) Maturity Coupon Principal Date Rate Amount Value CORPORATE BONDS: 56.83% Finance and Insurance: 29.77% American Express Credit Corporation (a) 06/05/2017 % $ American International Group, Inc. 10/18/2016 % Bank of America Corporation (a) 03/22/2016 % Bank of America, National Association (a) 06/15/2016 % Capital One Bank, (USA), National Association (a) 02/13/2017 % Caterpillar Financial Services Corporation (a) 03/03/2017 % Credit Suisse AG (a)(c) 04/27/2018 % Daimler Finance North America LLC (Acquired 08/12/2014 and 12/22/2014, Cost $510,253 and $508,801, respectively)(b) 09/15/2016 % Daimler Finance North America LLC (Acquired 02/23/2015, Cost $1,000,000) (a)(b) 03/02/2018 % Ford Motor Credit Company LLC (a) 01/09/2018 % General Electric Capital Corporation (a) 07/12/2016 % The Goldman Sachs Group, Inc. 02/07/2016 % The Goldman Sachs Group, Inc. (a) 12/15/2017 % JPMorgan Chase & Co. (a) 02/26/2016 % KeyBank National Association (a) 11/25/2016 % Metropolitan Life Global Funding I (Acquired 04/08/2014, Cost $1,001,810) (a)(b) 04/10/2017 % Metropolitan Life Global Funding I (Acquired 12/19/2014, Cost $308,311) (b) 04/10/2017 % Morgan Stanley (a) 10/15/2015 % Morgan Stanley 01/09/2017 % MUFG Americas Holdings Corporation (a) 02/09/2018 % PNC Bank, National Association (a) 06/01/2018 % UBS AG (a)(c) 06/01/2017 % Wells Fargo Bank, National Association (a) 05/16/2016 % Information: 7.47% AT&T Inc. 08/15/2016 % NBCUniversal Enterprise, Inc. (Acquired 04/01/2014 and 04/24/2014, Cost $1,002,178 and $501,333, respectively) (a)(b) 04/15/2016 % Oracle Corporation (a) 07/07/2017 % Verizon Communications Inc. (a) 09/15/2016 % Verizon Communications Inc. (a) 06/09/2017 % Manufacturing: 7.83% AbbVie Inc. 05/14/2018 % Becton, Dickinson and Company (a) 06/15/2016 % Eaton Corporation 11/02/2015 % Gilead Sciences, Inc. 12/01/2016 % QUALCOMM Incorporated (a) 05/18/2018 % Rockwell Collins, Inc. (a) 12/15/2016 % Zimmer Biomet Holdings, Inc. 04/01/2018 % Mining, Quarrying, and Oil and Gas Extraction: 0.95% Pioneer Natural Resources Company 07/15/2016 % Pharmaceuticals: 0.60% EMD Finance LLC (Acquired 03/16/2015, Cost $500,000) (a)(b) 03/17/2017 % Professional, Scientific, and Technical Services: 0.85% Volkswagen Group of America Finance, LLC (Acquired 05/16/2014, Cost $500,788) (a)(b) 05/23/2017 % Volkswagen Group of America Finance, LLC (Acquired 11/12/2014, Cost $200,000) (a)(b) 11/20/2017 % Retail Trade: 0.92% BP Capital Markets PLC (c) 03/11/2016 % Transportation and Warehousing: 2.42% Kansas City Southern de Mexico, S.A. de C.V. (a)(c) 10/28/2016 % Spectra Energy Partners, LP 06/15/2016 % TransCanada PipeLines Limited (c) 01/15/2016 % Utilities: 4.05% The Dayton Power and Light Company 09/15/2016 % Duke Energy Corporation (a) 04/03/2017 % Georgia Power Company (a) 08/15/2016 % Kinder Morgan, Inc. 12/01/2017 % Wholesale Trade: 1.97% Actavis Funding SCS (a)(c) 09/01/2016 % Actavis Funding SCS (a)(c) 03/12/2018 % TOTAL CORPORATE BONDS (Cost $47,072,774) U.S. GOVERNMENT NOTE/BOND: 1.39% United States Treasury Note/Bond 05/15/2016 % TOTAL U.S. GOVERNMENT NOTE/BOND (Cost $1,149,638) SHORT-TERM INVESTMENTS: 22.43% Maturity Yield / Principal Amount/ COMMERCIAL PAPER: 15.38% Date Coupon Rate Shares Value American Express Credit Corporation 08/03/2015 % $ AXA Financial, Inc. 07/06/2015 % Bacardi U.S.A., Inc. 07/08/2015 % The Bank of Tokyo-Mitsubishi UFJ, Ltd. 09/15/2015 % Brown-Forman Corporation 07/17/2015 % Catholic Health Initiatives - Series A 08/26/2015 % CBS Corporation 07/08/2015 % Credit Suisse (USA), Inc. 07/02/2015 % Danaher Corporation 07/10/2015 % DBS Bank Ltd. 08/21/2015 % Devon Energy Corporation 07/09/2015 % Dominion Resources, Inc. 07/23/2015 % GDF Suez 07/16/2015 % ING (U.S.) Funding LLC 08/06/2015 % Intercontinental Exchange, Inc. 07/13/2015 % J.P. Morgan Securities LLC 07/22/2015 % KfW 07/24/2015 % Motiva Enterprises LLC 07/09/2015 % NextEra Energy Capital Holdings, Inc. * 07/01/2015 % Nissan Motor Acceptance Corporation 08/07/2015 % Nordea Bank AB * 07/01/2015 % Oglethorpe Power Corporation (An Electric Membership Corporation) 07/10/2015 % PACCAR Financial Corp. 07/28/2015 % QUESTAR CORP 07/17/2015 % Sempra Energy Global Enterprises 07/13/2015 % Simon Property Group, L.P. 07/27/2015 % Skandinaviska Enskilda Banken AB (c) 08/17/2015 % Southern Company Funding Corporation 07/22/2015 % Standard Chartered Bank 08/07/2015 % TOTAL COMMERCIAL PAPER (Cost $12,728,146) MONEY MARKET FUND: 2.33% Fidelity Institutional Money Market Portfolio - Class I, 0.10% (d)(e) TOTAL MONEY MARKET FUND (Cost $1,925,813) U.S. GOVERNMENT NOTES/BONDS: 4.72% United States Treasury Note/Bond 08/31/2015 % United States Treasury Note/Bond 11/15/2015 % United States Treasury Note/Bond 01/31/2016 % United States Treasury Note/Bond 02/15/2016 % TOTAL U.S. GOVERNMENT NOTES/BONDS (Cost $3,906,777) TOTAL SHORT-TERM INVESTMENTS (Cost $18,560,736) TOTAL INVESTMENTS (Cost $66,783,148): 80.65% Other Assets in Excess of Liabilities, 19.35% (f) TOTAL NET ASSETS, 100.00% $ (a) Variable rate security.The rate reported is the rate in effect as of June 30, 2015. (b) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid based on procedures approved by the Board of Trustees. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At June 30, 2015, the market value of these securities total $6,032,289 which represents 7.29% of total net assets. (c) Foreign issued security. (d) The rate quoted is the annualized seven-day effective yield as of June 30, 2015. (e) All or a portion of this security is held by the Steben Managed Futures Cayman Fund. (f) Includes assets pledged as collateral for swap contracts. * Non-income producing security. Steben Managed Futures Strategy Fund Consolidated Schedule of Swap Contracts June 30, 2015 (Unaudited) LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of Steben Managed Futures Cayman Fund Ltd. ("SMFCF"). Termination Date Reference Index Notional Unrealized Appreciation (Depreciation)* Counterparty 4/1/2019 SMFCF^ $ $ ) Deutsche Bank AG ^ Comprised of a proprietary basket of Commodity Trading Advisor's ("CTA") Programs investing in various futures, forwards, and currency derivative contracts and other similar investments. *Unrealized depreciation is a payable on the Fund's consolidated statement of assets and liabilities. Steben Managed Futures Strategy Fund June 30, 2015 (Unaudited) Summary of Fair Value Exposure Share Valuation The price of the Steben Managed Futures Strategy Fund (the "Fund") shares is based on theNet Asset Value ("NAV") per share of each class of the Fund. The Fund determines the NAV of its shares on each day the New York Stock Exchange ("NYSE") is open for business, as of the close of the regular trading session (typically 4:00 p.m. ET), or earlier NYSE closing time that day. If the NYSE or other securities exchange modifies the published closing price of securities traded on that exchange after the NAV is calculated, the Fund is not required to recalculate its NAV. Investment Valuation The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability.These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical investments and registered investment companies where the value per share (unit) is determined and published and is the basis for current transactions for identical assets or liabilities at the valuation date. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Generally, the Fund values portfolio securities for which market quotations are readily available at market value; however, the Fund may adjust the market quotation price to reflect events that occur between the close of those markets and the time of the Fund’s determination of the NAV. A market quotation may be considered unreliable or unavailable for various reasons, such as (1) the quotation may be stale, (2) the quotation may be unreliable because the security is not actively traded, (3) trading on the security halted before the close of the trading market, (4) the security is newly issued, (5) issuer specific events occurred after the security halted trading, or (6) due to the passage of time between the close of the market on which the security trades and the close of the NYSE. Issuer specific events that may cause the last market quotation to be unreliable include (1) a merger or insolvency, (2) events which affect a geographical area or an industry segment, such as political events or natural disasters, or (3) market events, such as a significant movement in the U.S. markets. Both the latest transaction prices and adjustments are furnished byindependent pricing services, subject to supervision by the Board of Trustees (the "Board"). The Fund values all other securities and assets for which market quotations are unavailable or unreliable at their fair value in good faith using Pricing and Valuation Procedures (the "Pricing and Valuation Procedures") approved by the Board. The Fund may fair value small-cap securities, for example, that are thinly traded or illiquid. Fair value is that amount that the owner might reasonably expect to receive for the security upon its current sale. Fair value requires consideration of all appropriate factors, including indications of fair value available from pricing services. A fair value price is an estimated price and may vary from the prices used by other mutual funds to calculate their NAV. Pursuant to the Pricing and Valuation Procedures, the Board has delegated the day-to-day responsibility for applying and administering these procedures to a valuation committee comprised of employees of Steben & Company, Inc. ("Steben") (the "Valuation Committee") subject to the Board’s oversight. The composition of this Valuation Committee may change from time to time. The Valuation Committee follows fair valuation guidelines as set forth in the Pricing and Valuation Procedures to make fair value determinations on all securities and assets for which market quotations are unavailable or unreliable. For portfolio securities fair valued by the Valuation Committee, Steben checks fair value prices by comparing the fair value of the security with values that are available from other sources (if any). Steben compares the fair value of the security to the next-day opening price or next actual sale price, when applicable. Steben documents and reports to the Valuation Committee such comparisons when they are made. The Valuation Committee reports such comparisons to the Board at their regularly scheduled meetings. The Board retains the responsibility for periodic review and consideration of the appropriateness of any fair value pricing methodology established or implemented for the Fund. Fair value pricing methods, Pricing and Valuation Procedures and pricing services can change from time to time as approved by the Board, and may occur as a result of look-back testing results or changes in industry best practices. There can be no assurance, however, that a fair value price used by the Fund on any given day will more accurately reflect the market value of a security than the market price of such security on that day, as fair valuation determinations may involve subjective judgments made by the Valuation Committee. Fair value pricing may deter shareholders from trading Fund shares on a frequent basis in an attempt to take advantage of arbitrage opportunities resulting from potentially stale prices of portfolio holdings. However, it cannot eliminate the possibility of frequent trading. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the Fund's consolidated investments and swap contracts as of June 30, 2015: Level 1 Level 2 Level 3 Total Long Term Investments Corporate Bonds $
